Case 1:20-cv-22051-JEM Document 1-8 Entered on FLSD Docket 05/15/2020 Page 1 of 2




                          EXHIBIT 5
Case 1:20-cv-22051-JEM Document 1-8 Entered on FLSD Docket 05/15/2020 Page 2 of 2
                  Phones                  Explore Android   Android phones   Classic phones   For enterprises   Community   Support




                                             FEATURES



                                             Nokia 4.2
                                             Help is at hand with the Google Assistant Button. Enjoy videos and games on the 5.71” HD+ display, set
                                             in a stunning 2.5D curved glass design. Quick snaps look like great photos thanks to the dual 13 MP and
                                             2 MP rear-facing camera and pro editing tools. Biometric face unlocking conveniently opens your phone
                                             in seconds.



                                             Design                           Colors Black, Pink Sand

                                                                              Size 148.95 x 71.30 x 8.39 mm

                                                                              Weight 161 g




                                             Performance                      Operating system Android 9 Pie

                                                                              RAM 2/3 GB DDR3

                                                                              CPU Qualcomm® Snapdragon™ 439




                                             Display                          Size and type 5.71” HD+ a-Si TFT LCD with selfie notch

                                                                              Resolution 720x1520, 270 PPI

                                                                              Aspect ratio 19:9

                                                                              Material 2.5D glass




                                             Connectivity                     Cable Micro USB cable

                                                                              Sensors Fingerprint Sensor (Rear), Ambient light sensor, Proximity
                                                                              sensor, Accelerometer, NFC, Biometric face unlock

                                                                              Keys Google Assistant Button¹

                                                                              Other OTG




                                             Network and connectivity         Networks GSM: 850, 900, 1800, 1900 | WCDMA: 1, 2, 4, 5, 8 | LTE 1, 2, 3,
                                                                              4/66, 5, 7, 8,12/ 17 ,28, 38 (120MHz)

                                                                              Network speed LTE Cat 4 - 150Mbps DL / 50Mbps UL, VoLTE, VoWiFi

                                                                              WiFi 802.11 b/g/n

                                                                              Bluetooth® 4.2

                                                                              GPS/AGPS/GLONASS/BeiDou, FM radio




                                             Storage                          Internal memory 16/32 GB3

                                                                              Storage type eMMC

                                                                              MicroSD card slot Supports up to 400 GB

                                                                              Other Google Drive




                                             Talk and standby times           Maximum 3G talk time Up to 18 hours

                                                                              Maximum 4G standby time Up to 25 days

                                                                              Music playback time Up to 100 hours (with headset)




                                             Audio                            Connector Audio jack
    Nokia 4.2
                                                                              Microphones 2 mics with noise cancellation
    It's got it all. And more, with the                                       Other Qualcomm® aptX™ technology
    Google Assistant.
                                             Camera                           Rear camera Dual 13MP AF/F2.2/1.12µm + 2MP FF/F2.2/1.75µm with 2
        Watch video                                                           Phase Detection and flash

                                                                              Front-facing camera 8MP FF/F2.0/1.12µm


                                                                                                                            From $ 189.99           Buy now
